Pottle, J.
1. By abandonment of liis family a father loses parental control over his minor children and the right to their services and the proceeds of their labor. Civil Code, § 3021; Southern Railway Co. v. Flemister, 120 Ga. 524 (48 S. E. 160).
2. A mother who has the care and custody of a minor child who has been abandoned by his father is entitled to the services of the child and the proceeds of his labor. Savannah &c. Railway Co. v. Smith, 93 Ga. 742 (21 S. E. 157); Amos v. Atlanta &c. Railway Co., 104 Ga. 809 (31 S. E. 42).
3. Where a parent sues one who without his consent employed his minor-son, for the value of the son’s services while employed by 'the defendant, the latter has the right to set off the value of necessaries supplied by him to the minor during the employment. Culberson v. Alabama Construction Co., 127 Ga. 599 (56 S. E. 765, 9 L. R. A. (N. S.) 411, 9 Ann. Cas. 507).
4. Applying the foregoing principles to the testimony of the plaintiff as set forth in the answer of the justice of the peace, the verdict in her favor was warranted. Under her testimony the sum recovered was less than the value of the minor’s services after deducting the amount expended by the defendant for necessaries. There was no error in overruling the certiorari. ' " Judgment affirmed.